Citation Nr: 1725421	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  15-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for adjustment disorder with mixed anxiety, depressive features, and  polysubstance dependence in excess of 10 percent from July 23, 2009 and in excess of 30 percent from May 5, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to adjustment disorder.  


REPRESENTATION

Veteran represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1976 to February 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 and an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The February 2010 rating decision granted service connection for an adjustment disorder, rated 10 percent, effective July 23, 2009 (date of claim); and the August 2012 rating decision, granted an increased initial rating of 30 percent for the Veteran's adjustment disorder, effective May 5, 2010.

The issue of TDIU due to adjustment disorder is considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the pendency of the appeal, the Veteran raised the issue of TDIU, which was first addressed in the January 2015 Statement of the Case (SOC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (2016).


FINDINGS OF FACTS

1.  Throughout the appeal period, the Veteran's adjustment disorder with mixed anxiety, depressive features, and polysubstance dependence has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected disability of adjustment disorder with mixed anxiety, depressive features, and polysubstance dependence causes the Veteran to be unable to obtain and maintain substantial gainful employment.  

CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 70 percent rating for adjustment disorder, and no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9440 (2016).

2.  The scheduler requirements for TDIU are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.340, 3.341, 4.3, 4.16 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for adjustment disorder.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claims, and a clarifying opinion was obtained for the adjustment disorder claim.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, they fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

In summary, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Rating

The Veteran's adjustment disorder is currently assigned an initial 10 percent disability rating effective July 23, 2009, and a 30 percent rating effective May 5, 2010.  The Veteran contends that his adjustment disorder is more severe than the currently assigned ratings.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's adjustment disorder is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400.  Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.  

A 30 percent rating is assigned for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130.  However, they are just one of many factors considered when determining a rating.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial disability rating of 70 percent for adjustment disorder is warranted throughout the appeal period as the evidence shows the Veteran had occupational and social impairment, with deficiencies in most areas.  38 U.S.C.A. § § 1155, 5107(b); 38 C.F.R. § § 3.102, 4.130, DC 9440.

In May 2009 Fayetteville VA medical center (VAMC) nursing risk assessment the Veteran was considered to be a danger to himself or others, had frequent and indecisive plans and suicidal thoughts in the preceding 30 days.  The Veteran was given diagnoses of suicidal drug overdose, depression and alcohol abuse.  The Veteran was observed to be alert, a high risk for suicidal attempt, and able to perform activities of daily living (ADLs).  He was also found to be a moderate risk of harm to himself or others.   

At a May 2009 nursing emergency (ER) assessment at the Fayetteville VAMC the Veteran was brought to the ER accompanied by police service.  The Veteran had taken medications in overdose with alcohol.  The Veteran was alert and oriented to time, place and person, but noted to be having moderate destructive hallucinations, moderate anxiety level, mild hostility, mild depression/withdrawal, with constant suicidal thoughts in the last 30 days with a specific plan, with one prior suicide attempt of low lethality.  

The January 2010 VA examination noted that the Veteran dressed himself, fed himself, and attended to his own toilet needs.  The Veteran was homeless and had been that way for a year.  The Veteran went to his sister's house to eat and stated that he just sat around and thought about things during the day.  The Veteran had no friends and was very limited in recreational and leisure pursuits.  The examiner observed that the Veteran was alert and cooperative and well-controlled.  The Veteran was casually and appropriately dressed.  The examiner noted that there were no loosened associations or flight of ideas, no bizarre motor movements or ticks. The Veteran's mood was calm; his affect appropriate.  The Veteran had no suicidal or homicidal ideation or intent, no impairment of thought processes or communications.  The Veteran had no delusions, hallucinations, ideas of reference, or suspiciousness.  The examiner found that the Veteran was oriented to time, place, and person.  The Veteran's memory, both remote and recent, appeared to be adequate.  The Veteran's insight and judgement appeared to be adequate, as did intellectual capacity.  A GAF score of 55 was assigned.  

The Veteran was hospitalized three times for suicidal ideations after the January 2010 VA examination as a result of not taking medication as prescribed, drug and alcohol abuse, suicide attempts, and auditory hallucinations.  

In March 2010 the Veteran was admitted to the Fayetteville VAMC with a self-report to the suicide hotline.  The Veteran had a plan to use a gun on himself but called the hotline and was transported to VAMC by a county sheriff officer.  The medical provider observed that the Veteran was alert and oriented to time, place and person, was in no acute distress, had dirty clothes with a sign around his neck stating, "Homeless Veteran" and asking for help.  The medical provider also noted a strong odor of gasoline and observed the Veteran rambling and talking with uncooperative behavior.  The medical staff continued one-on-one observation of the Veteran for medication of generalized chronic pain and outburst.  At the time of admission, the Veteran was considered to be a danger to self or others.  The Veteran was changed from voluntarily to involuntarily admitted to Fayetteville VAMC.  The Veteran's depressive symptoms were evidenced by poor appetite, inadequate hygiene, withdrawn/isolative, suicidal ideation and depressed mood.   Veteran was also detoxifying at this time.  Medical providers observed at follow-up appointments in March 2010 that the Veteran was exhibiting poor impulse control, judgment and had questionable insight.  The medical provider found that the Veteran was in need of continued mental health services to maintain stabilization and to prevent further deterioration and/or relapses.

In the April 2010 discharge summary from the Fayetteville VAMC, the Veteran's GAF score was 54.  The noted reason for admission was that the Veteran was readmitted for depressed mood, decreased sleep pattern, poor appetite, suicidal thought with plan "to cut my throat", auditory hallucinations with voices telling him "This world is nothing. Go in the next one", visual hallucinations "I see my dead brother all the time", low energy level, hopelessness and helplessness.  The Veteran was positive for cocaine use.  

In a June 2010 Fayetteville VAMC nursing self-harm risk screen the Veteran was found to be a danger to self or others.  The Veteran was using heavy alcohol or drugs, had moderate anxiety, moderate hostility, moderate depression/withdrawal, frequent and indecisive plan of suicidal thoughts, and one or more prior suicide attempts of moderate lethality.  The Veteran was found to be of moderate risk.  When the Veteran was seen in the ER, the medical provider noted that the Veteran was agitated, loud, uncooperative, and appears to be responding to internal stimuli.  During the evaluation, the Veteran was found to be loud, poorly cooperative and using occasional obscene words.  The Veteran was non-compliant with follow up visits and medications.  The provider found the Veteran to be a danger to himself and others and noted that he was unable to care for himself.  The Veteran was involuntarily committed.  The Veteran was positive for cocaine.  Another June 2010 self-harm assessment found the Veteran to be high risk.  

On May 2011 VA examination the Veteran reported that he had been admitted to the Fayetteville VAMC three times since the last VA examination, all for mental health.  The Veteran reported he had a distant and estranged relationships with family and could no longer live with his sister after an altercation with her son.  The examiner found the Veteran to have poor and minimal social relationships.  The examiner further noted the Veteran's statements that he minimally completed daily activities; seldom socialized with others; considered himself too disabled to work; and did not describe engaging in any pleasurable activities.  The Veteran felt his problems all together resulted in his withdrawal from others and the world in general.  The Veteran also noted that his depressed mood contributed to his difficulty in getting things accomplished.

On the December 2014 disability questionnaire (DBQ) form for mental health the examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted the symptoms of depressed mood, anxiety, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or work like setting), inability to establish and maintain effective relationships, and also indicated that the Veteran presented as disorganized with poor grooming.  The Veteran continued to suffer from chronic substance abuse.  

In January 2009, the Veteran was noted to have a GAF score of 54.  At a February 2009 Fayetteville VAMC mental health evaluation the Veteran's GAF score was 46. On January 2010 VA examination the GAF score was 55.  On a March 2010 Mental Health Initial Evaluation at the Fayetteville VAMC, a GAF score of 46 was assigned.  At the April 2010 Fayetteville VAMC discharge the Veteran's GAF score was 54.  In May 2010, the Veterans GAF was 55.  In June 2010 Fayetteville VAMC at discharge the Veteran's GAF was 62. On the May 2011 VA examination the Veteran's GAF score was 56.  On review of the foregoing records, it appears the Veteran's inability to maintain his medications causes his GAF scores to drop to 46 when the Veteran is unstable and suicidal to 62 when the Veteran is stabilized after mental health and drug treatment.  Therefore, the Veteran's GAF scores are representative of the Veteran's symptoms throughout the entire appeal period.   

As was indicated earlier, the Veteran is currently assigned an initial 10 percent rating for his adjustment disorder prior to May 5, 2010, and a 30 percent rating from that date.  After considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's adjustment disorder warrants a 70 percent rating for the entire appeal period.  In particular, his symptoms throughout the appeal period have been manifested chiefly and consistently by an inability to continuously maintain his medications, an inability to establish and maintain effective relationships, suicidal ideations, auditory hallucinations, near-continuous depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; flattened affect; impaired judgement; and anxiety, all of which have resulted in occupational and social impairment with deficiencies in most areas.  See, e.g., Fayetteville VAMC records December 2008, January 2009, February 2009, May 2009, March 2010, April 2010, June 2010.  

However, the Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they have not been of such a severity or frequency to result in total occupational and social impairment.  The evidence did not show gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While the record noted suicidal ideation, this did not amount to persistent danger of hurting self or others as required for a 100 percent evaluation.  

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1990) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's adjustment disorder symptoms have been consistent with a 70 percent rating for the entire relevant time period here on appeal.  As was previously discussed, the Veteran's adjustment disorder symptoms have been consistent in frequency and severity throughout the appeal period, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Moreover, as was also explained above, symptoms warranting a 100 percent rating have not been shown.  Accordingly, staged ratings are not warranted and the 70 percent rating that is now assigned for the entire period here on appeal is appropriate.  

In summary, the Board has considered the benefit of the doubt rule and is granting an initial 70 percent rating for the entire period on appeal; however, a preponderance of the evidence is against a finding that the Veteran is entitled to an even higher 100 percent rating for his service-connected adjustment disorder with polysubstance dependence for any portion of the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

III. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). As further provided by 38 C.F.R. § 4.16 (a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's current service-connected disability is adjustment disorder with mixed anxiety, depressive features, and polysubstance dependence, now rated at 70 percent.  

The Veteran contends that his service-connected disability renders him unemployable.  On review of the record, the Board finds that such is reasonably shown.  In particular, the record reflects that the Veteran is unable to continuously maintain his medications, has an inability to establish and maintain effective relationships, suicidal ideations, auditory hallucinations, near-continuous depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; flattened affect; impaired judgement; and anxiety.  

Given the foregoing body of evidence, the Board resolves all reasonable doubt in the Veteran's favor, as required by law, and concludes that the evidence supports a finding that his service-connected disability precludes him from securing or following substantially gainful employment.  Specifically, the evidence shows that the Veteran has difficulty maintaining his medications, has an inability to establish and maintain effective relationships, near-continuous depression affecting his ability to function, difficulty in adapting to stressful circumstances and impaired judgement.  The Veteran has stated he was last employed in 2007 as a welder.  The Veteran has also been homeless since 2008 because of his inability to establish and maintain effective relationships with his family or public housing services.  Furthermore, the record reflects that because of the Veteran's inability to maintain his medication, he often relapses to drug and alcohol use that render him to suicidal ideations and auditory hallucinations.  Although the Veteran has 14 years of education, including high school, and is a skilled mechanic and welder, his adjustment disorder makes it difficult for him secure and maintain employment.  Therefore, the criteria for establishing entitlement to TDIU are met.  


ORDER

For the entire appeal period, a rating of 70 percent for adjustment disorder with anxiety, depressive features, and polysubstance dependence is granted, subject to the laws and regulations governing payment of monetary awards.

A TDIU rating is granted, subject to the laws and regulations governing payment of monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


